Citation Nr: 0031615	
Decision Date: 12/05/00    Archive Date: 12/12/00

DOCKET NO.  96-09 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from November 1954 to 
June 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating determination of 
the Waco Department of Veterans Affairs (VA) Regional Office 
(RO).  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

A review of the record demonstrates that the RO, in notifying 
the veteran that service connection had been denied for 
hearing loss and tinnitus sent the veteran notification at 
1633 Babcock #311, San Antonio, TX.  In October 1995, the 
veteran forwarded his notice of disagreement and listed the 
same address as his place of residence.  In January1996, the 
RO sent a statement of the case to this same address.  In 
February 1996, the RO received the veteran's substantive 
appeal, which contained a request for a hearing before a 
Veterans Law Judge at the local RO.  On his substantive 
appeal, the veteran listed his current address as 5111 N I-35 
#325,Waco, TX

In a March 1997 letter, the RO informed the veteran of the 
three options that he had with regard to a hearing.  This 
letter was sent to the Waco address.  This letter was 
subsequently returned as undeliverable, with a notation of a 
forwarding P.O. Box number.  The Board notes that the name on 
the forwarding address was somewhat different from the name 
of the veteran.  

Later that month, the RO sent the veteran notification that 
he had been scheduled for a Travel Board hearing at the local 
RO in May 1997.  This notification was sent to the P. O. Box 
number and was not returned.  

In an April 1997 letter, the RO requested that the veteran 
supply written authorizations to obtain medical records.  
This request was sent to the veteran's Waco address.

In May 1997, the veteran returned the requested 
authorizations and listed his address as the San Antonio 
address.  Later that month, the RO sent an additional request 
to the veteran for written authorizations.  This request was 
sent to the veteran's San Antonio address and not returned as 
undeliverable.

In a May 1997 Report of Contact, it was noted that the 
veteran wanted a hearing before a local hearing officer in 
lieu of his scheduled Travel Board hearing.  The address 
listed for the veteran was the P.O. Box number that had 
previously been given. 

In August 1997, the RO sent the veteran a letter indicating 
that he had been scheduled for a hearing at the RO in 
September.  The notification was sent to the veteran's P.O. 
Box and was not returned.  The veteran did not report for the 
scheduled hearing.  

It further appears that the veteran did not report for an 
October 1997 VA examination.  On the computer cancellation 
printout sheet it was noted that a letter had been sent to 
the veteran's P.O. Box in October 1997, informing him of the 
examination and that this notice had not been returned.  

In an undated interoffice memo, it was indicated that the RO 
had no other address than the P.O. Box number and that the 
telephone number was no longer inservice.  

In August 2000, the RO sent a supplemental statement of the 
case to the P.O. Box number.  It was returned later that 
month with a notation that it could not be delivered as the 
address was not known.  

In an October 2000 Report of Contact, it was indicated that 
there was no address for the veteran other than the P.O. Box 
number that had been previously given.  It was indicated that 
the whereabouts of the veteran was unknown.

While the Board notes that the RO has gone through extensive 
measures to locate an address where the veteran currently 
resides, there have been no attempts to contact the veteran 
through the 1633 Babcock #311 address, where numerous 
documents have been sent and which is the last handwritten 
address provided by the veteran.  The Court has held that the 
burden is upon VA to demonstrate that notice was sent to the 
claimant's last address of record.  Hyson v. Brown, 5 Vet. 
App. 262, 265 (1993).  Unfortunately, the RO has not 
determined that the veteran's Babcock address is no longer in 
use.  

The Board further observes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supercedes the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  
In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 published at 
57 Fed. Reg. 49,747 (1992)). 

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should once again attempt to 
obtain a point of contact address for the 
veteran.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent Court decisions that are 
subsequently issued also should be 
considered.  

4.  If the RO is unable to obtain an 
updated address for the veteran, all 
notifications should be sent to the 
veteran at 1633 Babcock #311, San 
Antonio, TX.  

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
undertaken , is responsive to and in 
complete compliance with the directives 
of the Board and if it is not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claims of entitlement to 
service connection for hearing loss and 
tinnitus.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if in 
order.  By this REMAND, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is contacted by the RO; however, the veteran 
is hereby notified that failure without good cause shown to 
report for a scheduled VA examination may result in a denial 
of his claims.  38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 7 -


